Citation Nr: 0945318	
Decision Date: 11/30/09    Archive Date: 12/04/09

DOCKET NO.  06-35 597	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss disability.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Barone, Counsel




INTRODUCTION

The Veteran had active service from December 1960 to December 
1964.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington.  Jurisdiction over the Veteran's claims file was 
subsequently transferred to the Detroit, Michigan RO.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Review of the Veteran's claims file reveals that on VA 
examination in May 2006, the results of audiometric testing 
in service were recited.  Specifically, the examiner noted 
the results of testing conducted in January 1961 and November 
1964.  Prior to November 1967, audiometric results were 
reported in standards set forth by the American Standards 
Association (ASA).  Since November 1, 1967, those standards 
have been set by the International Standards Organization 
(ISO)-American National Standards Institute (ANSI).  In order 
to facilitate data comparison, the ASA standards should be 
converted to ISO-ANSI standards.  It appears that the 
examiner did not make such conversion.  

In this case, the May 2006 examiner concluded that there had 
been no change in the Veteran's hearing sensitivity during 
service.  However, the Board's review of the in-service 
findings, following conversion to ISO-ANSI standards, 
indicates some decibel shift.  It is unclear whether such a 
shift would cause the examiner to alter his conclusions with 
respect to whether bilateral hearing loss and tinnitus were 
due to the history of in-service noise exposure or any event 
during service.  Accordingly, the Board finds that the May 
2006 examination report is not sufficient for the purpose of 
deciding this claim, and that an additional examination 
should be conducted.

The Veteran also seeks service connection for diabetes 
mellitus.  This claim essentially turns on whether the 
Veteran was present in Vietnam.  Service personnel records 
associated with the file do not show that the Veteran was 
stationed in Vietnam, but are unclear as to whether the 
Veteran visited Vietnam during his four years of service.  
Personnel records do show that the Veteran was in the 1611th 
Air Transport Wing, Military Air Transport Service, at 
McGuire Air Force Base, New Jersey from June 1961 until 
December 1964.  The Board notes that the Veteran's complete 
service personnel records are not associated with the file.  
A request should be made to the National Personnel Records 
Center (NPRC) for his complete personnel record.  

The Veteran has submitted photographs from his mother, which 
purport to show him in Vietnam.  A statement from his mother 
indicates that the Veteran had sent photographs to her during 
his time in service.

As noted, this claim turns on whether the Veteran was present 
in Vietnam.  A Veteran who, during active military, naval, or 
air service, served in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending on May 7, 
1975, shall be presumed to have been exposed during such 
service to an herbicide agent, unless there is affirmative 
evidence to establish that the Veteran was not exposed to any 
such agent during that service.  "Service in the Republic of 
Vietnam" includes service in the waters offshore and service 
in other locations if the conditions of service involved duty 
or visitation in the Republic of Vietnam.  38 U.S.C.A. § 
1116(a)(3); 38 C.F.R. § 3.307(a)(6)(iii).  Accordingly, 
verification of whether any unit or squadron with which the 
Veteran was associated had duty in Vietnam should be sought.

In light of the above discussion, the Board has determined 
that additional development of the record is necessary.  
Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
audiological examination to determine the 
nature and etiology of his claimed 
bilateral hearing loss disability and 
tinnitus.  
All necessary testing should be carried 
out in conjunction with this examination, 
the results of which should be reported 
in detail.  The claims file and a copy of 
this remand should be provided to the 
examiner for review.  

Following examination, interview of the 
Veteran, and review of the claims file, 
the examiner should provide an opinion as 
to whether it is more likely than not 
(i.e., probability greater than 50 
percent), at least as likely as not 
(i.e., probability of 50 percent), or 
less likely than not (i.e., probability 
less than 50 percent) that the Veteran's 
claimed bilateral hearing loss disability 
and tinnitus are related to any disease 
or injury in service.  

A discussion of the complete rationale 
for all opinions expressed should be 
included in the examination report.  The 
examiner should specifically address the 
findings of the January 1961 and November 
1964 audiometric testing, which should be 
converted to ISO-ANSI standards.

2.  The Veteran is hereby notified that 
it is his responsibility to report for 
any examination, and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655.

3.  Contact the NPRC and request any 
available service personnel records 
pertaining to the Veteran.  A negative 
reply should be requested if additional 
records cannot be located.

4.  Submit a request for information to 
the U.S. Army and Joint Services Records 
Research Center (JSRRC).  The request 
should specifically indicate the unit(s) 
or squadron(s) identified by the 
Veteran's service personnel records and 
by the Veteran, and should request any 
information pertaining to whether any 
individuals associated with his wing or 
squadron was present in Vietnam for 
deployment or temporary duty. 

The request should be accompanied by a 
copy of the Veteran's DD 214, and a copy 
of this remand, and all associated 
documents.

If the JSRRC is unable to provide 
information regarding any of the 
stressors alleged by the Veteran, it 
should provide specific confirmation of 
that fact.

5.  Readjudicate the Veteran's claim, 
with application of all appropriate laws, 
regulations, and case law, and 
consideration of any additional 
information obtained as a result of this 
remand.  If the decision remains adverse 
to the Veteran, he and his representative 
should be furnished a supplemental 
statement of the case and afforded an 
appropriate period of time within which 
to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


